Citation Nr: 1739209	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-61 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left leg varicose veins condition.

3.  Entitlement to service connection for a right leg varicose veins condition.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a skin condition, claimed as pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1956 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2017, the Veteran requested that his case be advanced on the docket due to his advanced age and the undersigned grants this motion.  Therefore this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension was aggravated by his period of active service.  He also contends his current left and right leg varicose vein conditions, left shoulder disability, and skin condition are related to his period of active service or periods of ACDUTRA or INACDUTRA, and is entitled to service connection as such.

The Veteran's hypertension was noted on his entrance examination for his period of active duty from December 1956 to December 1958.  He was admitted to service on a medical exemption waiver, and it was noted at entry that his hypertension was likely due to nervous tension.  When a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

On remand, the case should be returned to the VA examiner who conducted the March 2015 hypertension examination to address the Veteran's attorney's lay contention that his October 1957 in-service treatment for dizziness was indicative of aggravation beyond the natural progression of the disease, as well as the Internet articles submitted in support of the claim.  

In a June 2017 statement in support of the Veteran's claim, the Veteran's attorney states the following:
 
In October 1960, the Veteran was given [an] examination in-service.  The examiner noted the Veteran had superficial dermatophytosis on the skin of his neck, shoulders, and upper thorax.

In April 1976, the [V]eteran was given an enlistment examination.  The examiner noted the Veteran had left leg varicose veins.  In 1978, the Veteran had his left leg varicose veins stripped. 

In December 1987, while on active duty, the [V]eteran had been treated for a bleeding varicosity of his left thigh.

In April 1993, Chief of Staff...reported the [V]eteran had a shoulder strain which had been classified as permanent.

In April 1996, the [V]eteran participated in a Leadership Reaction Course at Fort Bragg.  At the end of the course the Veteran had experienced severe pain in his upper left arm, elbow, and shoulder.  The [V]eteran reported that he had taken medication, however, the pain continued to persist.  The [V]eteran reported to the HQ Department Orderly Room and had been sent to Fort Womack Army Hospital where he had been treated the next day.

In May 1996, Deputy Chief of Staff...reported that the [V]eteran had injured his left shoulder in the line of duty.  

A review of the Veteran's military personnel and service treatment records confirms the treatment and dates provided by the Veteran's representative.  The record also confirms the Veteran served on active duty with the United States Navy from December 1956 to December 1958, and continued his service in the Army National Guard.   Unfortunately, at present the record does not contain the necessary information to determine the Veteran's periods of active service.  The record does not contain any DD-214s with regard to the Veteran's service following December 1958.  In turn, it is unclear whether the Veteran was on active duty for training (ACDUTRA) status or inactive duty for training (INACDUTRA) status at the time he was diagnosed with varicose veins, a left shoulder disability, or a skin condition of the neck and back.  Accordingly, the RO should further develop the Veteran's claim by determining the Veteran's periods of ACDUTRA and INACDUTRA.

Additionally, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  

Here, the record contains medical evidence that the Veteran has a current diagnosis of varicose veins, left shoulder disability, and a skin condition.  However, there is insufficient evidence to decide this claim without a VA examination and opinion as to etiology of these disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate sources to verify the dates and type of service (i.e. active duty, ACDUTRA or INACDUTRA) for each period of the Veteran's military service.  Document all actions taken, and all information received.

2.  Return the claims file to the VA examiner who conducted the March 2015 hypertension examination or to a similarly qualified clinician so that an addendum opinion may be provided.  An examination of the Veteran is only necessary if deemed so by the examiner.  The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.

a. Although an independent review of the claims file is required, the Board draws the examiner's attention to the following, which should be considered in formulating the opinion: 

i. An October 1957 STR noting treatment for dizziness. 

ii. Internet articles submitted by the Veteran describing symptoms of hypertension.  

b. The examiner must provide an opinion as to the following:

Did the Veteran's preexisting hypertension undergo an increase in service and, if so whether it is clear and unmistakable that the preexisting hypertension was aggravated beyond its natural progression by his period of active service.  

3.  Schedule the Veteran for a VA examination regarding his claimed left and right leg varicose veins conditions.  The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide opinions as to the following:

a. Does the Veteran have left leg varicose veins?  If so, determine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left leg varicose veins condition was incurred in, or caused by, the Veteran's active service, a period of ACDUTRA, or a period of INACDUTRA.
 
b. Does the Veteran have right leg varicose veins?  If so, determine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right leg varicose veins condition was incurred in, or caused by, the Veteran's active service, a period of ACDUTRA, or a period of INACDUTRA.

A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA examination regarding his claimed left shoulder condition.  The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide opinions as to the following:

a. Does the Veteran have a left shoulder disability?  If so, determine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's left shoulder disability was incurred in, or caused by, the Veteran's active service, a period of ACDUTRA, or a period of INACDUTRA.

A complete rationale must be provided for all opinions expressed.

5.  Schedule the Veteran for a VA examination regarding his claimed skin condition.  The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide opinions as to the following:

a. Does the Veteran have a skin condition?  If so, determine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's skin condition was incurred in, or caused by, the Veteran's active service, a period of ACDUTRA, or a period of INACDUTRA.

A complete rationale must be provided for all opinions expressed.

6.  Readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and her representative should be given opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




